Citation Nr: 0120200	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a wound of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

The veteran noted on his substantive appeal, dated and 
received in April 2000, that he wished to have a hearing 
before a member of the Board in Washington, DC.  On June 12, 
2001 the Board wrote to the veteran and informed him that he 
had been scheduled for a hearing before the Board in 
Washington, DC to be held on August 13, 2001.  The veteran's 
representative then requested that the hearing scheduled for 
Washington, DC be canceled and that the veteran be 
rescheduled for a hearing before a member of the Board at the 
local RO.  This statement can be read as a motion to 
reschedule the veteran's hearing.  The request was received 
by the Board on July 24, 2001, less than 60 days after the 
June 12, 2001 letter was sent to the veteran and more than 
two weeks prior to the scheduled August 13, 2001 hearing.  
The request meets the requirements of 38 C.F.R. §§ 20.702(c) 
(2000).  Accordingly, the motion to reschedule the hearing 
before a member of the Board at the RO is granted.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case for a Travel Board hearing before a 
member of the Board at the local RO, 
unless otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




